Title: To George Washington from Major General William Heath, 29 May 1777
From: Heath, William
To: Washington, George



Dear General
Boston May 29. 1777

Mr Carnes being now in waiting, I have Time only to acknowledge the Honor of the receipt of yours of the 18th Instant and shall pay strict attention and obediance thereto, General Glover and Colo. Pickering set out this day or to morrow to join the Army And the French Officers on Monday, In my next I will transmit to your Excellency a Return of such Stores and Ordnance as are gone on to Springfield. It is said the pay of the Regimental pay-masters, and Quarter masters has been raised by the Hone Congress, would beg to be informed if that be the case and from what Time, and the pay of any other Officers of which I have not as yet been acquainted. I have the Honor to be With great respect Your Excellencys Most Obt Servant

W. Heath

